Ames, J.
The only question raised upon this bill of exceptions is as to the sufficiency of the description of the place which the officer is directed to search. It is described as “ a certain building situated in the rear of the tenement situate on the southerly side of Front Street, and under the store of Alexander Pettigrew on said street.” This language imports that the place is a distinct and entire building, standing back from the street, and in the rear of some other structure. No one could reasonably infer from this description that the-building in question is to be found under the store of Alexander Pettigrew. If it were, it might be a tenement or part of a building, but could hardly be an entire build*457ing; and it would be on the street and not in the rear. The proper and obvious interpretation, and the only one which is consistent with all the facts of the case is, that it is situated in the rear of a tenement, which is described as being on the southerly side of Front Street and under the store in question; that is to say, it describes the position of a tenement, in the rear of which the building in question is situated.
But it is contended that although this view of the case may exclude the main building from the proposed search, it still leaves it ambiguous whether the officer was to search the barn or the shed. It appears, however, that the shed was but one story in height, and is not to be considered as a distinct building. We therefore must consider that the barn is sufficiently indicated as the place to be searched. Exceptions overruled.